                             Case 5:20-cv-00550-HE Document 6 Filed 06/17/20 Page 1 of 3


                                         UNITED STATES DISTRICT COURT
                                                  WESTERN DISTRICT OF OKLAHOMA
        Chad Eastman
                              Plaintiff(s)

vs.                                                                               Case Number: CIV-20-550-HE

        United States Fire Insurance Company
                            Defendant(s)

                                                 CORPORATE DISCLOSURE STATEMENT

Pursuant to Fed.R.Civ.P. 7.1.,which states:
              A nongovernmental corporate party to an action or proceeding in a district court must file
              a statement that identifies any parent corporation and any publicly held corporation that
              owns 10% or more of its stock or states that there is no such corporation.


                                                       United States Fire Insurance Company
                                                                [name of party]

who is a (check one)                   PLAINTIFF          ✔   DEFENDANT            in this action, makes the following disclosure:


1.         Is party a publicly held corporation or other publicly held entity?
                     (Check one)                 YES      ✔   NO

2.         Does party have any parent corporations?
                     (Check one)             ✔   YES          NO
           If YES, identify all parent corporations, including grandparent and great-grandparent corporations:

            Plaintiff is wholly owned by Crum + Forster Holdings Corporation, which is wholly owned by Fairfax (U.S.) Corporation,
            which is substantially owned by FFHL Group, Ltd., which is wholly owned by Fairfax Holdings Limited, a publicly traded
            Canadian company.




3.         Is 10% or more of the stock of party owned by a publicly held corporation or other publicly held
           entity?
                     (Check one)                 YES      ✔   NO
           If YES, identify all such owners:




 Corporate Disclosure Statement                                         1
                             Case 5:20-cv-00550-HE Document 6 Filed 06/17/20 Page 2 of 3




4.         Is there any other publicly held corporation or other publicly held entity that has a direct
           financial interest in the outcome of the litigation?
                     (Check one)       YES       ✔   NO
           If YES, identify entity and nature of interest:




5.         Is party a trade association?
                     (Check one)       YES       ✔   NO
           If YES, identify all members of the association, their parent corporations, and any publicly held
           companies that own 10% or more of a member’s stock:




DATED this 17th day of June                   , 20 20 .

                                                             s/ John C. Lennon
                                                             Signature
                                                             John C. Lennon                      30149
                                                             Printed Name                            Bar Number
                                                             Pierce Couch Hendrickson Baysinger & Green, L.L.P.
                                                             Firm Name
                                                             1109 North Francis Avenue
                                                             Address
                                                             Oklahoma City, OK                            73106
                                                             City                                State    ZIP
                                                             (405) 235-1611              (405) 235-2904
                                                             Phone                         Fax
                                                             jlennon@piercecouch.com
                                                             Email Address




 Corporate Disclosure Statement                                 2
                            Case 5:20-cv-00550-HE Document 6 Filed 06/17/20 Page 3 of 3


                                            CERTIFICATE OF SERVICE

I hereby certify that on June 17, 2020               (Date), I electronically transmitted the foregoing document to
the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the following ECF
registrants (names only are sufficient):

         Mark Shores




I hereby certify that on                              (Date), I served the same document by
        U.S. Postal Service                In Person Delivery
        Courier Service                    E-Mail
on the following, who are not registered participants of the ECF system:




Name(s) and Address(es):




                                                           S/John C. Lennon
                                                           Signature




Corporate Disclosure Statement                                  3
